Citation Nr: 1713509	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-20 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for lumbar spine degenerative disc disease to include as secondary to Meniere's disease.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for Meniere's disease.  

6.  Entitlement to service connection for lumbar spine degenerative disc disease, to include as secondary to Meniere's disease 

7.  Entitlement to service connection for major depressive disorder, as secondary to Meniere's disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's friend, K.K.


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2017 the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At his hearing the Veteran requested that the record be left open for 30 days to allow submission of additional evidence.  Thereafter, the Veteran submitted additional medical evidence, articles on hearing loss and Meniere's disease, and additional statements as well as a waiver of RO consideration of the evidence in the first instance.


FINDINGS OF FACT

1.  In a December 1969 decision, the RO denied service connection for defective hearing; the Veteran did not complete an appeal of that decision.

2.  Evidence added to the record since the December 1969 decision denying service connection for defective hearing, relates to an unestablished fact necessary to substantiate that claim and raises a reasonable possibility of substantiating that claim.

3.  In an August 1988 decision, the RO denied service connection for a back disability; the Veteran did not timely initiate an appeal of that decision within one year of notification.

4.  Evidence added to the record since the August 1988 decision denying service connection for a back disability, relates to an unestablished fact necessary to substantiate that claim and raises a reasonable possibility of substantiating that claim.

5.  A hearing loss disability did not have onset in active service, did not manifest within one year of separation from active service, and is not otherwise related to active service.  

6.  Tinnitus did not have onset in active service, did not manifest within one year of separation from active service, and is not otherwise related to active service.  

7.  The Veteran's Meniere's disease did not exist prior to active service, did not have onset during active service, and was not caused by active service.  

8.  The Veteran's back disability did not have onset during active service, did not manifest within one year of separation from active service, and was not caused by active service.

9.  Depressive disorder did not have onset during active service and was not caused by active service.


CONCLUSIONS OF LAW

1.  The December 1969 RO decision that denied service connection for defective hearing is final.  38 U.S.C.A. § 7105 (West 2014), 38 U.S.C. 4005 (1964); 38 C.F.R. §§ 19.112, 19.121 (1969), 20.1103 (2016).  

2.  The criteria for reopening a claim of entitlement to service connection for defective hearing have all been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §3.156 (a) (2016).

3.  The August 1988 RO decision that denied service connection for a back injury is final.  38 U.S.C.A. § 7105(c) (West 2014), 38 U.S.C. 4005 (1988); 38 C.F.R. §§ 19.117, 19.129 (1988), § 20.1103 (2016).  

4.  The criteria for reopening a claim of entitlement to service connection for a back disability have all been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §3.156 (a) (2016).

5.  The criteria for entitlement to service connection for a hearing loss disability have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

6.  The criteria for service connection for tinnitus have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

7.  The criteria for entitlement to service connection for Meniere's disease have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

8.  The criteria for entitlement to service connection for a back disability have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


9.  The criteria for entitlement to service connection for depressive disorder have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in November 2009 and provided additional notice in letters sent to the Veteran in January 2010 and May 2010.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In this regard, during the Board hearing the Veteran stated that he had obtained and submitted all medical records that he is aware is available and pertinent to the conditions on appeal.  See Hearing Transcript, Pg. 27.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are articles submitted by the Veteran related to Meniere's disease.  VA provided relevant examinations as discussed in further on in the decision. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of these claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Reopening Hearing Loss and Lumbar Spine Claims

Generally, a claim which has been denied in an agency of original jurisdiction (AOJ) decision for which an appeal has not been initiated or has not been completed, is final and may not thereafter be reopened and allowed.  38 U.S.C. § 4005 (1964, 1988), 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.117, 19.129 (1969), 19.117, 19.129 (1988), 20.1100, 20.1103 (2016).  

Prior to the filing of the current claim of entitlement to service connection for bilateral hearing loss, the AOJ previously denied a claim of service connection for reactive hypoglycemia with episodes of dizziness and fainting spells, and hearing loss (defective hearing) in December 1969 based on an October 1969 VA audiology examination report which shows no evidence of defective hearing.  In this decision, the RO stated that a February 1969 decision was amended to dispose of defective hearing.  By way of background, the February 1969 rating decision denied service connection for functional hyperglycemia, hypertension and general weakness (with episodes of dizziness and fainting spells).  The Veteran submitted a Notice of Disagreement in May 1969, thus initiating an appeal.  In a Statement of the Case dated December 1969 the RO continued the denial of service connection for reactive hypoglycemia with episodes of dizziness and fainting spells, and hearing loss.  No relevant evidence was received within one year of that decision and the Veteran did not complete appeal the decision to the Board after the mailing of the SOC.  Thus, that decision became final.  

Prior to the filing of the current claim of entitlement to service connection for a back disability, the RO previously denied a claim of service connection for a back injury in August 1988.  In this decision, the RO denied service connection for any chronic back disability based on the June 1969 VA examination which is devoid of any complaints of a back injury or any diagnosis of a back disability.  In support of this determination, the RO acknowledged an August 1981 private neurological examination which diagnosed low back strain and also documents the Veteran's reports that back pain began in November 1980 after running.  The decision concluded that there was no basis upon which to grant service connection for a back condition, which is shown to have occurred many years post-service discharge.  The Veteran was notified of the August 1988 decision by letter dated September 1988.  He did not file a notice of disagreement within one year of the decision, thus the decision became final.

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  

Of note, under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  If VA receives new evidence within the appeal period of an AOJ decision, it must make a determination as to whether the evidence is new and material and if it does not do so then the claim does not become final but rather it remains pending.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).  

In a September 2009 statement, the Veteran requested to reopen his claim for service connection for hearing loss.  Relevant evidence submitted since the December 1969 decision includes April 2010 and November 2010 VA audio examinations, which document treatment and diagnosis of hearing loss and findings that audiometric evaluation shows hearing loss, bilaterally.  As this new evidence relates to the basis of the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for bilateral hearing loss is warranted.  

In an October 2009 statement, the Veteran requested to reopen his claim for service connection for a back injury.  In his statement the Veteran explained that he initially injured his back in service because of vertigo and balance problems and reinjured it after service.  

Relevant evidence since the August 1988 decision includes an October 2010 spine VA examination report.  Additionally, in an October 2009 statement, the Veteran reported that he initially injured his back in service as a result of symptoms of vertigo and balance problems that was diagnosed as hypoglycemia in service but later diagnosed as Meniere's disease post-service discharge.  By stating that his back disability is due to an incident during military service related to episodes of falling caused by vertigo and balance problems, which new evidence currently shows a diagnoses of Meniere's disease, in which he was treated for episodes of dizzy spells during military service, the Veteran implicitly indicated that his condition is secondary to Meniere's disease, thus reflecting a possible nexus between any current back condition and service.

Here, the Veteran's statements, viewed in combination with the new evidence, constitute additional evidence that could reasonably substantiate the claim if it reopened, reflecting a possible nexus between any current back disability and service.  The evidence is thus new and material and the criteria for reopening have therefore been met.  Reopening of the claim for entitlement to service connection for a back disability is thus warranted.


III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a disease is diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d).

Organic diseases of the nervous system and arthritis and may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304 (b) (2016).


IV.  Analysis

A.  Hearing Loss, Tinnitus, and Meniere's Disease

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2016).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.   Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is competent to testify to noise exposure and other factually observable injuries and treatment in service, the timing of the observable symptoms of his hearing difficulties, and receipt of medical treatment because these are observable by his own senses and within the realm of knowledge of a lay person.  Id.  These reports must be considered with the other evidence of record, including medical records during and after service.

Here, the evidence of record shows that the Veteran has been diagnosed as having Meniere's disease and that diagnoses of hearing loss, tinnitus, and loss of balance are manifested from Meniere's disease.  This is shown in September 2009 correspondence from Dr. J.D.V.; April 2010 and November 2010 VA Audiology Examination Reports; and an October 2010 VA Ear Disease Examination Report.  Additionally, as discussed below, VA examination reports and multiple private audiograms conducted during the appeal period show diagnosis of bilateral sensorineural hearing loss as defined by VA regulation, tinnitus, and Meniere's disease.  Thus, the requirement of current disability has been fulfilled.  In this case, the dispositive issue is whether there is a relationship or nexus between the current disabilities and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

During the Board hearing, the Veteran testified that during military service he was misdiagnosed with hypoglycemia but he actually had Meniere's disease and that bilateral hearing loss and tinnitus flowed from the undiagnosed Meniere's disease or noise exposure in service.  Concerning tinnitus, the Veteran testified that the onset of tinnitus was in basic training.  He explained that symptoms would come and go and have been unceasing since 1994 but that he has experienced such symptoms since military service to the present.  

The Veteran testified that prior to service enlistment he was healthy without any pre-existing health conditions.  He testified that he experienced no episodes of dizziness until military service, which started after basic training.  He explained that during military service he sought treatment for episodes of dizziness and he was diagnosed with hypoglycemia.  He stated that the onset of symptoms to include episodes of dizziness was in service and has continued to the present.  This is reflected also in statements from the Veteran received in October 2009, February 2010, and May 2010.

Concerning Meniere's disease, the Veteran testified that he was first diagnosed with the disease in 1994 however he had experienced symptoms since 1968 but at that time understood the symptoms to be related to hypoglycemia.  He explained that during military service he was treated for a respiratory condition and dizzy spells and he believed that this was the onset of Meniere's disease.  He explained that he believed these symptoms marked the onset of Meniere's disease because he "contracted a virus and viruses are often causes of Meniere's [and] there's ample evidence that possibly the vaccinations can cause similar things."  He went on to explain that between 1 and 2 percent of Veteran's currently are either dying or disabled due to the vaccinations in which he believed may have been a factor.  He also explained that he took salt tablets at this time, stating that high sodium is the worst thing for Meniere's disease.  He explained that he continued to have these symptoms of dizziness at service discharge in February 1969 in which he sought treatment for hearing difficulty at the Birmingham VAMC within a short time post-service discharge.  At this time, he stated he was treated by an audiologist and diagnosed with mild hearing loss.  He testified, that in June 1968, one month prior to service enlistment in August 1968, he ran an 18 mile marathon and collapsed afterward due to exhaustion.  Additionally, that his treatment in service for dizziness was unrelated to this incident and he had not had these symptoms prior to service.  

The Veteran testified to his understanding that Meniere's disease gets better and gets worse.  He described periods that were relatively calm, but in the mid-eighties, became so severe causing him to drop out of law school.  He also explained that at this time he did seek medical treatment however he could not recall the physician's name or information to obtain records.  He explained that he sought treatment on this one occasion in which the treating physician took a detailed history and diagnosed hypoglycemia consistent with his diagnosis during military service.  According to the Veteran's reports, he later discovered that he never had the condition hypoglycemia.  He explained that during military service and the year thereafter symptoms were horrible.  Those symptoms gradually became better and would come and go.  He stated that he would sometimes go a fairly long time without any symptoms of tinnitus, hearing problems, or dizzy spells that he described as less intense then the dizzy spells he experienced during military service.  

The Veteran's service treatment records include a report of medical examination from March 1968, conducted prior to entrance into active service.  The report lists all systems, including his ears and neurologic system as normal.  There is no notation of any disease, injury, defect or disorder.  A March 1968 Report of Medical History indicates the Veteran denied having had dizziness or fainting spells by selecting "no" to the question.  Service treatment records reflect no pertinent findings of hearing loss or tinnitus or reports of hearing loss or tinnitus.  Rather, they tend to show that he did not have such conditions or symptoms.  A March 1968 entrance examination shows that the Veteran's audiogram identified normal hearing.  He received a normal clinical evaluation of his ears and denied having any ear trouble.  There were no complaints of hearing difficulty during service.  A January 1969 separation examination also shows audiologic testing was performed indicating a normal hearing evaluation.  He again received a normal clinical evaluation of his ears and denied having any hearing loss.  The January 1969 separation Report of Medical History reflects the Veteran reported having dizzy and fainting spells, loss of consciousness, and ears, nose or throat trouble, but checked "no" to indicate having no hearing loss.  

Concerning episodes of dizziness and fainting spells, and balance problems, service treatment records document the Veteran sought treatment on multiple occasions.  Specifically, an August 1968 service treatment record shows the Veteran presented with complaints of having dizzy spells for the past eight days.  A September 1968 service treatment record shows the Veteran reported a history of four fainting spells, in which two occurred as a civilian.  An October 1968 service treatment record shows the Veteran presented with complaints of feeling dizzy all the time.  The diagnosis was reactive hypoglycemia.  Another October 1968 service treatment records documents the Veteran's reports of dizziness and passing out for about the past one or two years.  The examination report notes the Veteran's reported history that approximately one to two years prior he began to notice the onset of intermittent dizziness.  According to the Veteran's reports, he was followed by a neurosurgeon for a time prior to service enlistment but no specific diagnosis was made.  

The service treatment records are evidence against granting service connection for Meniere's disease, hearing loss, and tinnitus.  This is because the Veteran was evaluated by medical professionals for his reported symptoms, which he now attributes to Meniere's disease, but was found to have a different condition, hypoglycemia.  They are evidence against his claims also because his denial of hearing loss, the normal hearing test results, and the lack of mention of ringing in the ears or any symptom of tinnitus.  If he had these symptoms, it follows that he would have reported such because he reported other symptoms that he experience, for example, the dizziness.

Pertinent post service medical evidence of record consist of VA treatment and private treatment records.  

In June 1969 the Veteran was afforded a VA examination in response to his claim of entitlement to service connection.   His present complaints were recorded as "[E]xtreme weakness, impaired hearing and vision, nervousness, forgetfulness, inconsistent speech, numbness in both upper and lower extremities, and a crushing sensation in my chest, shortness of breath."  Diagnosis was hypoglycemia.  VA afforded him an audiology examination in October 1969.  This report includes audiometric test results for both ears, which do not identify hearing loss for VA purposes under 38 C.F.R. § 3.385.  These reports are evidence against the claims because there is no report of tinnitus symptoms, the Veteran did not have a hearing loss disability at that time, and he reported his symptoms but was not diagnosed with Meniere's disease.  

Relevant private treatment records include correspondence dated in September 2009 and treatment records dated from September 2003 to April 2010 from private clinician, Dr. J.D.V., of Medical Associates of the Shoals.  Additionally, the evidence of record includes multiple private audiograms dated January 2009 from Shoals Ear, Nose & Throat Group, P.C.; and audiograms dated in February 2004, March 2004, December 2004, March 2005, November 2006, February 2009, March 2009, June 2009, October 2009, and February 2010 from Birmingham Hearing and Balance Center; and a September 2009 audiogram and ear examination from Audiology & Hearing Aids - Studio 124, which notes treatment for hearing loss, tinnitus, and Meniere's disease and findings that audiometric evaluation identified hearing loss, bilaterally, for VA purposes.  

Private treatment records from Medical Associates of the Shoals dated from September 2003 to March 2009 show diagnosis of Meniere's disease and the Veteran's reported history of hearing loss.  Specifically, the Veteran underwent a March 2009 MRI of the brain due to his reports of recent hearing loss.  There was a normal MRI scan.  These private treatment records do not relate current hearing loss or Meniere's disease to military service in any way.

Private treatment records from Dr. G.R. dated from February 2004 to February 2010 show treatment for bilateral hearing loss, tinnitus, and Meniere's disease.  Birmingham Hearing and Balance Center March 2005 examination report indicates the Veteran reported the onset of hearing loss first occurred after noise exposure to hunting with ear plugs but prior to this incident a rifle went off near his left ear w/o ear protection.  A November 2006 private treatment record shows the Veteran presented for treatment for hearing loss, tinnitus, and Meniere's disease.  The examination report indicates "hearing loss from unknown cause."  These private treatment records do not relate current hearing loss, tinnitus, or Meniere's disease to military service.

Private treatment records dated from February 2005 to July 2007 from Dr. Y.M. show treatment for bilateral Meniere's disease.  Treatment records show the Veteran endorsed symptoms of dizziness, nausea, and vomiting in which he reported the onset of dizziness occurring in 1995.  Audiograms dated in February 2005 and July 2007 also show a diagnosis of bilateral hearing loss.  These private treatment records do not relate current hearing loss or Meniere's disease to military service.

Of record is an audiogram from September 2009, from Audiology & Hearing Aids - Studio 124, showing a bilateral hearing loss disability.  An Audiologist, P.N., stated in a narrative that "[i]t is documented in his military records that the severe vertigo, hearing loss and binaural tinnitus were initiated in military service; therefore, the VA should give [the Veteran] every consideration for these conditions."  

The Board affords this statement no probative value because it is contrary to facts shown in the service treatment records, and, for that matter, VA treatment records, with regard to hearing loss and tinnitus.  

VA treatment records dated from October 2009 to May 2012 from Birmingham VAMC show the Veteran reported to establish care for hearing loss, tinnitus, and Meniere's disease in October 2009; however, at that time declined VA prescription or treatment for these conditions.  Treatment records thereafter show that he was treated for hearing loss to include hearing aids.  The VA treatment records do not relate current hearing loss, tinnitus, or Meniere's disease to his military service.

In April 2010 and November 2010 the Veteran was afforded VA audiological examinations to evaluate his hearing acuity.  The examination reports indicate that the examiner reviewed the Veteran's claims file and medical records in conjunction with the evaluation.  The clinician's report reflects that the Veteran provided a history of military service and noise exposure from gun fire and jet engines with use of ear protection some of the time.  He reported bilateral hearing loss due to Meniere's disease with the onset of symptoms in approximately 1968 during military service.  He denied pre-service and post-service occupational noise exposure as a teacher, therapist, and in administrative work for hospitals and colleges, and also reported recreational noise exposure from hunting with the use of ear protection.  On examination of the ears in April 2010 and in November 2010, he was found to have tinnitus and bilateral sensorineural hearing loss.  

Following examination in April 2010 and November 2010, the examiner opined that hearing loss and tinnitus were less likely as not caused by or the result of noise exposure in service.  The examiner's rationale was that medical evidence indicates normal hearing sensitivity at separation from service.  In so finding, the examiner explained that service treatment records indicate normal hearing in March 1968 at service enlistment.  Additionally, the examiner explained that service treatment records show a change in hearing at 500Hz and 1000 Hz for the right ear, and 500 Hz for the left ear between the March 1968 audiology examination and the January 1969 audiology examination upon service discharge in February 1969, and explained that hearing loss at low frequency is not consistent with noise induced etiology.  The examiner noted that following service discharge, the evidence of record shows bilateral hearing loss from 2002 to the present with a diagnosis of Meniere's disease.  The examiner cited to medical literature from the Institute of Medicine Report on noise exposure in the military, which concludes that based on the current knowledge, noise induced hearing loss occurs immediately.  The examiner explained that there is no scientific support for delayed onset of noise induced hearing loss weeks, months, or years after exposure.

Concerning tinnitus, the April 2010 and November 2010 examination reports reflect the Veteran reported onset in 1995.  The examiner opined that the reported onset of tinnitus is not relevant in time to tinnitus and concluded that the cause of tinnitus could not be determined to a reasonable degree of certainty based on the available evidence or scientific knowledge.  The examiner explained that at service discharge, the Veteran's hearing was within normal limits for VA purposes, despite a decrease in hearing at low frequencies, noting that if there is no hearing loss or changes, the cause of tinnitus probably lies elsewhere, or more likely, cannot be determined to a reasonable degree of certainty based on the evidence of record.  

Of record is an additional compensation and pension opinion regarding ear disease, signed in October 2010.  The examiner indicated review of the claims file.  The examiner provided a diagnosis of Meniere's disease.  She noted the Veteran's report of dizziness prior to service, in 1966, and his in-service treatment including the results of a glucose tolerance test.  She then stated as follows:

Given the above, this condition predated military service.  The Veteran was seen prior to military service in 1966 for dizzy spells.  Although hypoglycemia may causes (sic) dizziness, the hypoglycemia during the GTT was most likely a separate condition than his previous dizzy spells and did not fully explain his previous dizzy spells.  The Veteran was seen for further dizziness within the first few days of active service with c/o temporary worsening during the service noted in his Dec 1968 records.  The Dec 1968 medical records also documented a "2 year h/o recurrent spells" which therefore predates military service.  He was discharged for (sic) service and returned to baseline symptoms until 1994.  After 1994 he began to have constant symptoms.  This was almost 30 years after military service.  There is no evidence of permanent aggravation beyond natural progression during the military service.  

The Board affords this opinion very little probative value.  It is essentially a superfluous opinion and there is sufficient medical evidence of record, without the opinion, to decide the question of whether Meniere's disease is due to service.  First, the Board finds that this opinion is insufficient to determine that the Veteran's Meniere's disease existed prior to entry into service.  The examiner has assumed, without explanation, that whatever dizzy spells he had in 1966 were, apparently Meniere's disease.  No other evidence of record makes this assumption.  She does not explain why his dizzy spells were not always due to the hypoglycemia or why they were due to Meniere's.  Meniere's disease was not diagnosed prior to 1994. Her opinion does not constitute clear and unmistakable evidence of existence of Meniere's disease prior to service.  What is more probative is that the symptoms the Veteran complained of during service were attributed to hypoglycemia, based on the results of a diagnostic test, and he was first diagnosed with Meniere's disease many years after service.  The Board concludes that the Veteran was sound, with respect to Meniere's disease, at acceptance into service, and consistent with the other more probative evidence of record, his Meniere's disease did not manifest during service.  The most probative evidence of record also shows that there was no manifestation of Meniere's disease during service, and hence, any further discussion of preexistence is not called for.  See Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012).  

Private treatment records also include correspondence dated in September 2002 from Dr. J.J.S. of Shea Ear Clinic and treatment records to include audiograms dated in August 2002 and November 2002.  In his September 2002 correspondence Dr. S. diagnosed left ear with Meniere's disease, noting that the right ear did not have this diagnosis and that the diagnosis was confirmed by very elevated inner ear pressure by electrocochleography.  Dr. S. opined that "the probable cause of increased left inner ear pressure is the weight lifting [the Veteran has] done all [his] life, and extreme allergy to everything" for which he treated with injections twice a week. 

In contrast, in a September 2009 statement, Dr. J.D.V., the Veteran's private clinician, explained that he has treated the Veteran since April 2003 for a long-standing history of hearing loss and that the Veteran's hearing loss, tinnitus and balance problems have been diagnosed as Meniere's disease.  Dr. V. opined that based on review of audiograms, military service record reports, ontological history, and sustained inner ear problems, it is as likely as not that the Veteran has suffered with this problem for a prolonged period of time.  In so opining, Dr. V. noted that the onset of symptoms was during military service as he was exposed to significant noise from gunfire, jet engines, and exploding ordnance and discharged from military service due to hypoglycemic episodes involving fainting periods.  Dr. V. concluded that that it was likely related to inner ear trouble caused during military service and therefore, permanent ear damage is as likely as not related to military service.  

The Board affords this opinion little probative value because it conflicts with the medical evidence, and the Veteran's own statements, contemporaneous to service.  Dr. V. stated that the onset of symptoms was during military service but the Veteran did not report hearing loss or tinnitus during service.  His inservice reports of symptoms are the most probative evidence of record as to whether he experienced symptoms during service.  

Evidence against the Veteran's claims includes the September 2002 correspondence from Dr. S. and the April 2010 and November 2010 VA examination reports.  Specifically, Dr. S. diagnosed Meniere's disease of the left ear supported by electrocochleography and opined that "the probable cause of increased left inner ear pressure is the weight lifting [the Veteran has] done all [his] life, and extreme allergy to everything" for which he was treated with injections twice a week.  

The VA examiners reviewed the overall clinical data and concluded that the Veteran's hearing loss and tinnitus disabilities, and Meniere's disease was not related to noise exposure during military service.  As discussed above, the April 2010 and the VA examination report dated in October 1969 to determine the Veteran's hearing acuity within the first year of service discharge, indicates the Veteran's hearing was within normal limits for VA purposes.  The next medical evidence showing hearing loss, tinnitus, or any symptoms related to Meniere's disease is in August 2002 by Dr. S. who diagnosed left ear Meniere's disease; thus, whether the onset of symptoms occurred between the 1990's and 2002 indicates that the onset of symptoms was approximately 20 years after service discharge, in which the examiners concluded was suggestive that the current disabilities are not related to in service noise exposure many years ago.  Additionally, the examiner who conducted the April 2010 and November 2010 audiology examinations explained that service treatment records show a change in hearing at .5k and 1k Hz for the right ear, and .5k Hz for the left ear between the March 1968 enlistment audiology examination and the January 1969 audiology examination upon service discharge in February 1969, and explained that hearing loss at low frequency is not consistent with noise induced etiology.  The examiner cited to medical literature from the Institute of Medicine Report on noise exposure in the military, which concludes that based on the current knowledge, noise induced hearing loss occurs immediately.  The examiner explained that there is no scientific support for delayed onset of noise induced hearing loss weeks, months, or years after exposure.  The VA examiners opinions are entitled to significant probative weight because the examiners explained the reasons for their conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The VA opinions from April 2010 and November 2010 have significant probative value because they include an explanation of the bases for the negative opinions, to include based on available medical literature.  Thus, this opinion outweighs Dr. V.'s September 2009 medical opinion, along with the Veteran's more general lay assertions as to the etiology of his current bilateral hearing loss, tinnitus, and Meniere's disease.

During the Board hearing the Veteran explained that he continued to have these symptoms of dizziness at service discharge in February 1969 in which he sought treatment for hearing difficulty at the Birmingham VAMC within a short time post-service discharge.  At this time, he stated he was treated by an audiologist and diagnosed with mild hearing loss.  See Hearing Transcript, Pg. 11-13.  The medical evidence created in 1969 shows that he had normal hearing and there is no evidence of treatment.  That is, in October 1969 the Veteran was afforded a VA audiology examination to determine his hearing acuity.  The examination report indicates that he had normal hearing bilaterally for VA purposes.  Thus, the Board finds that the Veteran's account of treatment for and diagnosis of hearing loss at the Birmingham VAMC shortly after service is not credible.    

The probative evidence of record indicates that the Veteran's bilateral hearing loss, tinnitus, and Meniere's disease are not related to incident in service and all manifested many years after service.  The most probative evidence of record shows that his dizziness symptoms during service were due to hypoglycemia and that he was sound upon entrance into service.  

The Board acknowledges the Veteran's testimony and statements that the onset of hearing problems and symptoms of Meniere's disease was in service.  The Board also acknowledges the Veteran's assertions that current hearing loss is due to noise exposure in service associated with gun fire and jet engines.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau 492 F.3d at 1377 n.4.  The Veteran is competent to report (1) symptoms observable to a layperson, e.g., hearing loss; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  In this regard, the Board finds the claim is undermined by the inconsistent history regarding in service noise exposure and the onset of hearing loss in service.  Overall, the Veteran asserts that bilateral hearing loss is due to noise exposure and symptoms of dizziness and loss of balance associated with the onset of Meniere's disease.  For the following reasons, the Board however does not find credible evidence of continuity of symptoms under the circumstances.  

The general principle that acoustic trauma may lead to auditory impairment is commonly known and, therefore, the Veteran's claim that his hearing loss is related to in-service noise exposure has some tendency to make a nexus more likely than it would be without such an assertion.  However, the April 2010 and November 2010 VA examiners opinions are well reasoned and outweigh the Veteran's nexus opinion.  explained the reasons for their conclusions, these opinions are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

Concerning tinnitus, the April 2010 and November 2010 examiner opined that the reported onset of tinnitus is not relevant in time to tinnitus and concluded that the cause of tinnitus could not be determined to a reasonable degree of certainty based on the available evidence or scientific knowledge.  The examiner explained that at service discharge, the Veteran's hearing was within normal limits for VA purposes, despite a decrease in hearing at low frequencies, noting that if there is no hearing loss or changes, the cause of tinnitus probably lies elsewhere, or more likely, cannot be determined to a reasonable degree of certainty based on the evidence of record.  

Although the VA examiner who conducted the April 2010 and November 2010 examinations concluded that she was unable to provide an etiology opinion for tinnitus and that the cause of tinnitus could not be determined to a reasonable degree of certainty based on the available evidence or scientific knowledge, the examiner provided an adequate explanation for this determination.  Specifically, that at service discharge, the Veteran's hearing was within normal limits for VA purposes, despite a decrease in hearing at low frequencies, noting that if there is no hearing loss or changes, the cause of tinnitus probably lies elsewhere, or more likely, cannot be determined to a reasonable degree of certainty based on the evidence of record.  Considering the VA examiner's conclusion in consideration with the entire record evidence, to include the medical evidence that shows that hearing loss and tinnitus are related to Meniere's disease, and the October 1969 VA examination which identified hearing within normal limits for VA purposes, the April 2010 and November 2010 VA opinion, although stated as speculative, has some probative weight when considered with the entire record evidence, to include the Veteran's reports that tinnitus began in 1995.  See April 2010 and November 2010 VA Audiology Examination Reports; see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  

Given the lack of findings for hearing loss, tinnitus, and Meniere's disease in service, the first clinical evidence of pertinent disability many years post service, the lack of consistent and credible evidence of continuity of pertinent symptoms and the negative VA opinions of April and November 2010, the preponderance of is against the claims, and they are, therefore, denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


B. Depressive Disorder and Back Disability

The Veteran has asserted that his back disability is related to military service, specifically due to falls during service.  Additionally, the Veteran asserts that depressive disorder is a result of the impact of Meniere's disease.  

Service connection will be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).

In his October 2009 request to reopen his claim for a back disability, the Veteran contended that his back disability was caused by symptoms of Meniere's in service when he lost his balance injuring his back.  Specifically, during the Board hearing the Veteran stated that depression and his back injury are secondary to Meniere's disease.  He explained that he had several falls while in the military, the serious one being when he was working on the flight line, when he hit his head and back.  He testified there is an October 1968 record of skull X-ray, but nothing about the back.  He stated that he fell repeatedly and injured his back and post-service discharge sustained another back injury in 1974 or 1975.  He explained that he had not consistently sought treatment with the VA but he was treated in approximately 1975 for his back and began seeking treatment on a regular basis in approximately 2009.  

Service treatment records do not document any falls during service.  The x-ray study report referred to by the Veteran during the hearing is dated in October 1968.  However, it says nothing about his back or a fall.  The pertinent clinical history is stated as recurrent periodic headache.  X-rays revealed no evidence of fracture or space occupying lesion.  The report of medical history, completed by the Veteran in January 1969 includes his denial of ever having recurrent back pain and makes no mention of a fall.  

The Board finds the service treatment record documentation more probative than the Veteran's reports of falls during service.  The service treatment records include detailed descriptions of the Veteran's complaints regarding symptoms.  The records appear complete.  Given the extent of the documentation of his reported symptoms, if he fell and hurt his back during service it is very likely that it would be recorded in the service treatment records.  Additionally, an August 1981 private neurological examination diagnosed low back strain, and documents the Veteran's report that back pain began in November 1980 after running.  The medical record does not discuss the Veteran's military service in any way.  The Board therefore finds that the Veteran did not injure his back during service.  

In October 2010 the Veteran was afforded a VA spine examination to determine the etiology of any back condition.  The VA examiner diagnosed lumbar spine degenerative disc disease and opined that the condition was less likely as not (less than 50 percent probability) caused by or a result of Meniere's disease or military service.  The examiner based this opinion on the Veteran's service medical records to include his entry and separation examination reports which are devoid of any symptoms of, treatment for, or diagnosis of a back disability.  Specifically, his March 1968 entry examination and January 1969 separation examination shows a normal musculoskeletal system and no symptoms or diagnoses related to his back were noted.  In addition, the report of medical history completed by the Veteran at the time of separation from service, and the June 1969 VA Report of Medical Examination for Disability Evaluation, indicates no history of back pain, or back injury, and no indication of a disability at that time.  Thus, the Veteran's service medical records and VA examination conducted approximately four months post-service discharge provide probative evidence against the claim of service connection for a back disability. 

Concerning depressive disorder, the Veteran stated that he thinks he has been clinically diagnosed with depression and off and on for many years he has been prescribed antidepressants initially by multiple private physicians and possibly by a VA physician to treat depression related to dealing with Meniere's disease.  He stated that he is unsure but believes he was first prescribed antidepressants in the 1980's and he is also unsure as to whether these records are associated with the evidence of record.  He stated that he is unable to recall who actually prescribed what medication but that he first sought treatment at the VA in 1969.  See Hearing Transcript, Pg. 23-26.

The medical evidence of record shows the Veteran was first diagnosed with Axis I depressive disorder in November 2010 on VA examination for mental disorders.  Following review of the claims file, interview and examination of the Veteran, the examiner opined that depressive disorder appears to be at least as likely as not secondary to Meniere's disease.  In so finding, the examiner discussed the Veteran's reports that the onset of depressive symptoms was after he experienced problems with dizziness and fainting during military service.  He also noted that the Veteran's service medical records are devoid of mental health diagnosis and dizziness and hearing problems were later diagnosed as Meniere's disease in 1994.  

As noted above, an award of service connection for a disability requires evidence of a current disability, evidence of incurrence or aggravation of a disease or injury in service, and evidence of a nexus between the in service injury or disease and current disability.  The Board finds that the VA opinions obtained in this case are adequate, as the opinions are predicated on a full reading of the private and VA medical records in the Veteran's claims file; considered all of the pertinent evidence of record and the statements of the Veteran; and the examiners provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  

Given the above, the Board finds that entitlement to service connection for a back disability and depressive disorder, on a direct or secondary basis, in not warranted.  Service connection may be granted for a disease or injury which resulted from service-connected disability or was aggravated by such disability.  As discussed in the Board's decision above, the evidence shows that Meniere's disease is unrelated to service.  Thus, service connection for depressive disorder or a back disability, secondary to a nonservice-connected disability cannot be established.  

For all of the above reasons, the preponderance of the evidence is against the elements required to establish service connection for a back disability and depressive disorder under any reasonably raised theory.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The application to reopen a claim for entitlement to service connection for hearing loss disability is granted.

The application to reopen a claim for entitlement to service connection for a back disability is granted.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a back disability, to include as secondary to Meniere's disease is denied.

Entitlement to service connection for depressive disorder, to include as secondary to Meniere's disease is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


